BELCHER, Commissioner.
Appellant was convicted under Art. 666-4, Sec. (a), Vernon’s Ann.P.C., for the sale of liquor in a wet area without a permit; punishment assessed at a fine of $150.
A statement of facts accompanies the record. Neither formal nor informal bills of exception are presented for review.
The evidence shows that the appellant did sell liquor in the 100 block of East Seventh Street in Austin, Travis County, Texas, a wet area, without having procured a permit to sell such liquor from the Texas Liquor Control Board or from the administrator of such Board. The conviction is sustained by the evidence.
The judgment of the trial court is affirmed.
Opinion approved by the Court.